DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 3/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-9, 11-12, and 14-23 are pending.
Claims 10 and 13 are cancelled.
Claim 23 is new.
Claims 1, 11-12, and 15 are currently amended.

Response to Amendment
The Examiner notes that claim 15 has not been properly marked with regards to the changes made from the claim set field 3/29/2021. In particular, the “wherein a diameter of each nozzle of the plurality of middle nozzles…” limitation present in the claims filed 3/29/2021 has been deleted in the claim set filed 3/8/2022 without proper strikethrough. Applicant is cautioned to ensure that all proper changes are noted in any future amendments to prevent a Notice of Non-Compliant Amendment from being sent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-12, and 14-23 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the limitation: “wherein a ratio of a total opening area of the plurality of middle nozzles to a total surface area of the middle reservoir is greater than each of….., and wherein a distance from the plurality of middle nozzles to the center of the GDP is equal to a distance from the plurality of middle nozzles to the outermost part of the GDP” is regarded as new matter.
For the “ratio of a total opening area” limitation, the disclosure as filed is completely devoid of any mention of the “total surface area” of the middle reservoir, central reservoir, outer reservoir, first reservoir, and/or the second reservoir, thus all comparisons of a ratio of the opening area to said surface area are also considered to be new matter.
For the “distance from the plurality of middle nozzles” limitation, the disclosure as filed does not support the limitation. As is depicted below (Examiner’s annotations of instant Fig. 2), the distance from the center of the GDP (dashed line) to the outer edge of the middle reservoir (Fig. 2, 4M; the distance is shown as W/4) is shown as equal to the outer edge of the outer reservoir (Fig. 2, 8E; the distance is shown as W/4). The figure does not support the distance from the GDP center to the middle nozzles (a distance “A” of less than W/4) being equal to the outermost part of the GDP (Fig. 2, to the outer edge of GDP #20, a distance “B” of greater than W/4).

    PNG
    media_image1.png
    546
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    699
    media_image2.png
    Greyscale

	The Examiner notes that the instant Specification does not provide support for this limitation, thus the drawings are being evaluated for support as the only available option.
Regarding claims 2-9, 11, and 15-23, the claims are rejected at least based upon their dependencies to claims 1 or 15.
Regarding claim 12, the limitation: “wherein a distance from the plurality of middle nozzles to the center of the GDP is equal to a distance from the plurality of middle nozzles to the outermost part of the GDP” is regarded as new matter.
For the “distance from the plurality of middle nozzles” limitation, the disclosure as filed does not support the limitation. As is depicted below (Examiner’s annotations of instant Fig. 2), the distance from the center of the GDP (dashed line) to the outer edge of the middle reservoir (Fig. 2, 4M; the distance is shown as W/4) is shown as equal to the outer edge of the outer reservoir (Fig. 2, 8E; the distance is shown as W/4). The figure does not support the distance from the GDP center to the middle nozzles (a distance “A” of less than W/4) being equal to the outermost part of the GDP (Fig. 2, to the outer edge of GDP #20, a distance “B” of greater than W/4).

    PNG
    media_image1.png
    546
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    699
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12, and 14-23 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 15, the limitation: “wherein a ratio of a total opening area of the plurality of middle nozzles to a total surface area of the middle reservoir is greater than each of….., and wherein a distance from the plurality of middle nozzles to the center of the GDP is equal to a distance from the plurality of middle nozzles to the outermost part of the GDP” is regarded as indefinite claim language in light of the disclosure.
For the “ratio of a total opening area” limitation, the disclosure as filed is completely devoid of any mention of the “total surface area” of the middle reservoir, central reservoir, outer reservoir, first reservoir, and/or the second reservoir, nor is such information obtainable through the drawings. The disclosure appears to show where the hole diameter of the middle nozzles is greater than the hole diameters of the other nozzles (see instant Fig. 5), which appears to be what Applicant is attempting to claim. As such, the limitation is unclear in light of the disclosure, and is thus indefinite.
For the “distance from the plurality of middle nozzles” limitation, limitation is confusing in light of the disclosure. As is depicted below (Examiner’s annotations of instant Fig. 2), the distance from the center of the GDP (dashed line) to the outer edge of the middle reservoir (Fig. 2, 4M; the distance is shown as W/4) is shown as equal to the outer edge of the outer reservoir (Fig. 2, 8E; the distance is shown as W/4). The figure does not support the distance from the GDP center to the middle nozzles (a distance “A” of less than W/4) being equal to the outermost part of the GDP (Fig. 2, to the outer edge of GDP #20, a distance “B” of greater than W/4).

    PNG
    media_image1.png
    546
    699
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    699
    media_image2.png
    Greyscale

	In the interest of compact and expedited prosecution, the Examiner interprets the newly added limitations as reading: “wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles, and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 12, 14-15, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243) in view of Arami (US Patent 5,958,140), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367).
Regarding claim 1, Kawakami teaches a plasma processing apparatus (Kawakami – [0028] and Fig. 1, plasma processing apparatus #100) comprising: 
a support ([0034] and Fig. 1, electrostatic chuck #112) configured to receive a substrate ([0034] and Fig. 1, supporting wafer W); 
a gas distribution plate (GDP) ([0044] and Fig. 1, upper electrode #190) comprising a plurality of nozzles facing the support ([0044] and Fig. 1, gas supply openings #196); 
wherein the plurality of nozzles comprises: a plurality of central nozzles (Fig. 1, openings 5-7 of #196, see annotated Kawakami Fig. 1 below for reference numbers) adjacent to a center of the GDP (Fig. 1, center-most nozzles) adjacent to a center of the GDP and connected to a central reservoir (see Fig. 1, located in the center of #190 with a diffusion space #194);

    PNG
    media_image3.png
    125
    270
    media_image3.png
    Greyscale

a plurality of outer nozzles (Fig. 1, openings 1 and 11 of #196) adjacent to an outermost part of the GDP (outermost openings of #190); 
a plurality of middle nozzles (Fig. 1, openings 3 and 9) configured to spray a first gas ([0036] and Fig. 1, processing gas source #170) and a second gas ([0036] and Fig. 1, additional gas source #180), and adjacent to a middle point between the center of the GDP and the plurality of outer nozzles (Fig. 1, located roughly halfway in-between center and outer periphery of #196); 
a plurality of first nozzles (Fig. 1, openings 4 and 8 of #196) between the plurality of central nozzles and the plurality of middle nozzles (4 between middle 3 and central 5, 8 between central 7 and middle 9); and 
a plurality of second nozzles (Fig. 1, nozzles 2 and 10 of #196) between the plurality of middle nozzles and the plurality of outer nozzles (2 between outer 1 and middle 3, 10 between middle 9 and outer 11).

Kawakami does not teach wherein the gas distribution plate comprises a plurality of reservoirs.
However, Arami teaches wherein the gas distribution plate comprises a plurality of reservoirs (Arami – Fig. 2, chambers #37A-C of shower head #35).
Kawakami and Arami both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kawakami with the plurality of showerhead reservoirs as taught by Arami in order to supply processing gas to a plurality of zones in differing amounts, which enables formation of various types of films with high in-plane uniformity (Arami – C10, L32-44).
As such, the combination of Kawakami/Arami would teach wherein the outer nozzles are connected to an outer reservoir, the middle nozzles connected to an outer reservoir, the first nozzles connected to a first reservoir, and the second nozzles connected to a second reservoir, since each and every aspect of the invention can reasonable be interpreted as “connected to” each and every other component. Additionally, Arami teaches where each and every reservoir has its own gas inlet (see Fig. 2) and a corresponding set of nozzles (Fig. 2).

Modified Kawakami does not teach a main splitter connected to the GDP and configured to supply a process gas, an additional splitter connected to the GDP and configured to selectively supply an acceleration gas for increasing a plasma density of the process gas or a deceleration gas for decreasing the plasma density of the process gas, wherein the main splitter and the additional splitter are separate splitters, a plurality of main pipes, each of the plurality of main pipes directly connecting the GDP to only the main splitter, nor a plurality of additional pipes, each of the plurality of additional pipes directly connecting the GDP to only the additional splitter, wherein the plurality of additional pipes are separate from the plurality of main pipes, nor a plurality of central nozzles connected to the main splitter, a plurality of outer nozzles connected to the main splitter, a plurality of middle nozzles connected to the main splitter and to the additional splitter, a plurality of first nozzles connected to the main splitter, and a plurality of second nozzles connected to the main splitter.
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and configured to supply a process gas (Adomaitis – C9, L12-20 and Fig. 5, gas storage #21 can contain various process gases), an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12) and configured to selectively supply an acceleration gas (Adomaitis – C9, L12-13 and Fig. 5, gas storage #21 can contain various types of gases), wherein the main splitter and the additional splitter are separate splitters (Adomaitis – Fig. 5 as below, splitters are separate and distinct sets of structures), a plurality of main pipes (Adomaitis – C9, L6 and Fig. 5, first set of conduits #26), each of the plurality of main pipes directly connecting the GDP to only the main splitter (see Fig. 5 as annotated below, main pipes only connect to main splitter), a plurality of additional pipes (Adomaitis – C9, L6 and Fig. 5, second set of conduits #26), each of the plurality of additional pipes directly connecting the GDP to only the additional splitter (see Fig. 5 as annotated below, additional pipes only connect to additional splitter), wherein the plurality of additional pipes are separate from the plurality of main pipes (Adomaitis – Fig. 5 as below, pipes are separate and distinct sets of structures),

    PNG
    media_image4.png
    338
    793
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    388
    423
    media_image5.png
    Greyscale

	Modified Kawakami and Adomaitis both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Kawakami teaches a plurality of central nozzles, a plurality of outer nozzles, a plurality of middle nozzles, a plurality of first nozzles, and a plurality of second nozzles, but does not explicitly teach wherein they are connected to the main splitter, the main splitter, the main splitter and to the additional splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Arami and Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, the split showerhead of Arami, and the gas distribution assembly of Adomaitis.

    PNG
    media_image6.png
    157
    453
    media_image6.png
    Greyscale

Modified Kawakami does not teach “wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles, and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP.” (as provided by the Examiner above due to the rejection of the claim under section 112(b)).
However, Nakatsuka teaches wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles (Nakatsuka – C5, L61-C6, L1 and Fig. 3, nozzles #80A have a greater diameter than those of #80), and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP (Nakatsuka – Fig. 3, nozzles #80A positioned between a center of #74 and an outer edge of #74).
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

To clarify the record, the claim limitation “configured to receive a substrate”, “configured to supply a process gas”, “configured to selectively supply an acceleration gas for increasing a plasma density of the process gas or a deceleration gas for decreasing the plasma density of the process gas”, and “configured to spray the process gas and the acceleration gas” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kawakami apparatus would be capable of performing the intended uses as specifically set forth above, and would be capable of utilizing a variety of process gases (Kawakami – [0039], Arami – C10, L45-49, Adomaitis – C9, L16-21) that could include acceleration/deceleration gases that could influence the plasma density created in the apparatus.

Regarding claim 2, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 3, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 4, Kawakami teaches wherein each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles comprises one first sub-nozzle opening, and each middle nozzle of the plurality of middle nozzles comprises one second sub-nozzle opening (Kawakami – Fig. 1, all gas supply openings shown as singular holes; see the rejection of claim 1 for specific identifications of central/first/second/outer/middle nozzles).

Modified Kawakami does not teach wherein a diameter of each second sub-nozzle opening of the one second sub-nozzle opening is greater than a diameter of each first sub-nozzle opening of the one first sub-nozzle opening. (Examiner notes this limitation requires the diameters of the nozzle openings in the radial middle region of the showerhead to be larger than the outer and inner regions- see [0018] and Fig. 4 of the disclosure of the instant application, as well as the limitations of claim 1).
However, Nakatsuka teaches wherein the diameters of the openings of middle nozzles of a showerhead are greater than diameters of the openings of the outer and inner nozzles of a showerhead (Nakatsuka – C5, L61-C6, L1 and Fig. 3, nozzles #80A have a greater diameter than those of #80).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

Regarding claim 6, Kawakami modified by Arami does not teach wherein the plurality of central nozzles is further connected to the additional splitter, and wherein the plurality of central nozzles is configured to spray the process gas and the deceleration gas.
However, Adomaitis teaches an additional splitter (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12).

    PNG
    media_image4.png
    338
    793
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis (particularly, the additional splitter) in order to provide separate supplies of multiple process gases to each of the segments of the showerhead (Adomaitis – C9, L13-15, below) in varying volumes or types (Adomaitis – C9, L23-26).

    PNG
    media_image6.png
    157
    453
    media_image6.png
    Greyscale


To clarify the record, the claim limitation “configured to spray the process gas and the deceleration gas” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. As above, the modified Kawakami apparatus would be capable of utilizing a variety of process gases.

Regarding claim 7, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 8, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 12, Kawakami teaches a plasma processing apparatus (Kawakami – [0028] and Fig. 1, plasma processing apparatus #100) comprising: 
a support ([0034] and Fig. 1, electrostatic chuck #112) configured to receive a substrate ([0034] and Fig. 1, supporting wafer W); 
a gas distribution plate (GDP) ([0044] and Fig. 1, upper electrode #190) comprising a plurality of nozzles facing the support ([0044] and Fig. 1, gas supply openings #196); 
wherein the plurality of nozzles comprises: a plurality of central nozzles (Fig. 1, openings 5-7 of #196, see annotated Kawakami Fig. 1 below for reference numbers) adjacent to a center of the GDP (Fig. 1, center-most nozzles) and configured to spray a first gas ([0036] and Fig. 1, processing gas source #170) and a second gas ([0036] and Fig. 1, additional gas source #180);

    PNG
    media_image3.png
    125
    270
    media_image3.png
    Greyscale

a plurality of outer nozzles (Fig. 1, openings 1 and 11 of #196) adjacent to an outermost part of the GDP (outermost openings of #190); 
a plurality of middle nozzles (Fig. 1, openings 3 and 9) adjacent to a middle point between the center of the GDP and the plurality of outer nozzles (Fig. 1, located roughly halfway in-between center and outer periphery of #196); 
a plurality of first nozzles (Fig. 1, openings 4 and 8 of #196) between the plurality of central nozzles and the plurality of middle nozzles (4 between middle 3 and central 5, 8 between central 7 and middle 9); and 
a plurality of second nozzles (Fig. 1, nozzles 2 and 10 of #196) between the plurality of middle nozzles and the plurality of outer nozzles (2 between outer 1 and middle 3, 10 between middle 9 and outer 11).

Kawakami does not teach wherein the gas distribution plate comprises a plurality of reservoirs.
However, Arami teaches wherein the gas distribution plate comprises a plurality of reservoirs (Arami – Fig. 2, chambers #37A-C of shower head #35).
Kawakami and Arami both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kawakami with the plurality of showerhead reservoirs as taught by Arami in order to supply processing gas to a plurality of zones in differing amounts, which enables formation of various types of films with high in-plane uniformity (Arami – C10, L32-44).

Modified Kawakami does not teach a main splitter connected to the GDP and configured to supply a process gas; an additional splitter connected to the GDP and configured to selectively supply an acceleration gas for increasing a plasma density of the process gas or a deceleration gas for decreasing the plasma density of the process gas, wherein the main splitter and the additional splitter are separate splitters; a plurality of main pipes, each of the plurality of main pipes directly connecting the GDP to only the main splitter; and a plurality of additional pipes, each of the plurality of additional pipes directly connecting the GDP only to the additional splitter, wherein the plurality of additional pipes are separate from the plurality of main pipes, a plurality of central nozzles connected to the main splitter and to the additional splitter, a plurality of outer nozzles connected to the main splitter, a plurality of first nozzles connected to the main splitter, and a plurality of second nozzles connected to the main splitter.
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and configured to supply a process gas (Adomaitis – C9, L12-20 and Fig. 5, gas storage #21 can contain various process gases), an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12) and configured to selectively supply an acceleration gas (Adomaitis – C9, L12-13 and Fig. 5, gas storage #21 can contain various types of gases), wherein the main splitter and the additional splitter are separate splitters (Adomaitis – Fig. 5 as below, splitters are separate and distinct sets of structures), a plurality of main pipes (Adomaitis – C9, L6 and Fig. 5, first set of conduits #26), each of the plurality of main pipes directly connecting the GDP to only the main splitter (see Fig. 5 as annotated below, main pipes only connect to main splitter), a plurality of additional pipes (Adomaitis – C9, L6 and Fig. 5, second set of conduits #26), each of the plurality of additional pipes directly connecting the GDP to only the additional splitter (see Fig. 5 as annotated below, additional pipes only connect to additional splitter), wherein the plurality of additional pipes are separate from the plurality of main pipes (Adomaitis – Fig. 5 as below, pipes are separate and distinct sets of structures).

    PNG
    media_image4.png
    338
    793
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    388
    423
    media_image5.png
    Greyscale

	Modified Kawakami and Adomaitis both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Kawakami teaches a plurality of central nozzles, a plurality of outer nozzles, a plurality of first nozzles, and a plurality of second nozzles, but does not explicitly teach wherein they are connected to the main splitter and the additional splitter, the main splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Arami and Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, the split showerhead of Arami, and the gas distribution assembly of Adomaitis.

    PNG
    media_image6.png
    157
    453
    media_image6.png
    Greyscale


Modified Kawakami does not teach “wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles, and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP.” (as provided by the Examiner above due to the rejection of the claim under section 112(b)).
However, Nakatsuka teaches wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles (Nakatsuka – C5, L61-C6, L1 and Fig. 3, nozzles #80A have a greater diameter than those of #80), and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP (Nakatsuka – Fig. 3, nozzles #80A positioned between a center of #74 and an outer edge of #74).
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

To clarify the record, the claim limitation “configured to receive a substrate”, “configured to supply a process gas”, “configured to selectively supply an acceleration gas for increasing a plasma density of the process gas of a deceleration gas for decreasing the plasma density of the process gas”, and “configured to spray the process gas and the deceleration gas” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kawakami apparatus would be capable of performing the intended uses as specifically set forth above, and would be capable of utilizing a variety of process gases (Kawakami – [0039], Arami – C10, L45-49, Adomaitis – C9, L16-21) that could include acceleration/deceleration gases that could influence the plasma density created in the apparatus.

Regarding claim 14, the entire claim is merely a statement relating to contents of the apparatus and/or a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 15, Kawakami teaches a gas distribution plate (Kawakami - [0044] and Fig. 1, upper electrode #190) comprising: 
a central reservoir ([0043] and Fig. 1, diffusion space #194) comprising a central main inlet port on an external surface of the central reservoir (Fig. 1, gas inlet port #192),
a plurality of central nozzles (Fig. 1, openings 5-7 of #196, see annotated Kawakami Fig. 1 below for reference numbers) adjacent to a center of the gas distribution plate (Fig. 1, openings 5-7 shown in the center of #196) and connected to the central reservoir (Fig. 1, openings and reservoir are in direct volume communication), the plurality of central nozzles configured to receive a process gas (Fig. 1, from sources #170 or #180);

    PNG
    media_image3.png
    125
    270
    media_image3.png
    Greyscale

a plurality of outer nozzles (Fig. 1, openings 1 and 11 of #196) adjacent an outer perimeter of the gas distribution plate (outermost openings of #190), and 
a plurality of middle nozzles (Fig. 1, openings 3 and 9) between the plurality of central nozzles and the plurality of outer nozzles (3 between outer 1 and central 5, 9 between central 7 and outer 11); 
a plurality of first nozzles (Fig. 1, openings 4 and 8 of #196) between the plurality of central nozzles and the plurality of middle nozzles (4 between middle 3 and central 5, 8 between central 7 and middle 9); and 
a plurality of second nozzles (Fig. 1, nozzles 2 and 10 of #196) between the plurality of middle nozzles and the plurality of outer nozzles (2 between outer 1 and middle 3, 10 between middle 9 and outer 11).

Kawakami does not teach wherein the gas distribution plate comprises a plurality of reservoirs (outer, middle, first, second).
However, Arami teaches wherein the gas distribution plate comprises a plurality of reservoirs (Arami – Fig. 2, chambers #37A-C of shower head #35).
Kawakami and Arami both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kawakami with the plurality of showerhead reservoirs as taught by Arami in order to supply processing gas to a plurality of zones in differing amounts, which enables formation of various types of films with high in-plane uniformity (Arami – C10, L32-44).
As such, the combination of Kawakami/Arami would teach wherein the outer nozzles are connected to an outer reservoir, the middle nozzles connected to an outer reservoir, the first nozzles connected to a first reservoir, and the second nozzles connected to a second reservoir, since each and every aspect of the invention can reasonable be interpreted as “connected to” each and every other component. Additionally, Arami teaches where each and every reservoir has its own gas inlet (see Fig. 2) and a corresponding set of nozzles (Fig. 2).

Modified Kawakami does not teach wherein the central reservoir comprises a central additional inlet port on the external surface of the central reservoir, wherein the plurality of central nozzles are configured to receive a process gas from a main splitter through the central main inlet port and configured to receive a deceleration gas for decreasing a plasma density of the process gas from an additional splitter through the central additional inlet port, wherein the plurality of outer nozzles are configured to receive the process gas from the main splitter, wherein the plurality of middle nozzles are configured to receive the process gas from the main splitter and configured to receive an acceleration gas for increasing the plasma density of the process gas from the additional splitter, wherein a plurality of first nozzles are configured to receive the process gas from the main splitter, nor wherein the plurality of second nozzles are configured to receive the process gas from the main splitter.
However, Adomaitis teaches wherein the central reservoir comprises a central additional inlet port on the external surface of the central reservoir (see annotated Adomaitis Fig. 5 below), 

    PNG
    media_image7.png
    191
    334
    media_image7.png
    Greyscale

wherein the plurality of central nozzles are configured to receive a process gas (Adomaitis – C9, L12-20 and Fig. 5, gas storage #21 can contain various process gases) from a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) through the central main inlet port (as above) and configured to receive a deceleration gas for decreasing a plasma density of the process gas (Adomaitis – C9, L12-13 and Fig. 5, gas storage #21 can contain various types of gases) from an additional splitter (see annotated Adomaitis Fig. 5 below, second set of control valves #17) through the central additional inlet port (as above).

    PNG
    media_image4.png
    338
    793
    media_image4.png
    Greyscale

Modified Kawakami and Adomaitis both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Kawakami teaches a plurality of central nozzles, a plurality of outer nozzles, a plurality of middle nozzles, a plurality of first nozzles, and a plurality of second nozzles, but does not explicitly teach wherein they are connected to the main splitter and the additional splitter, the main splitter, the main splitter and to the additional splitter, the main splitter, and the main splitter, respectively.
However, Kawakami modified by Adomaitis (see above) does teach wherein each segment of the showerhead is individually connected to each of the main and additional splitters via the main and additional pipes (Adomaitis – Fig. 5, C9, L1-16, see as annotated below). As such, the modified Kawakami apparatus teaches the above limitation with the apparatus of Kawakami, and the gas distribution assembly of Adomaitis.

    PNG
    media_image6.png
    157
    453
    media_image6.png
    Greyscale


Modified Kawakami does not teach “wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles, and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP.” (as provided by the Examiner above due to the rejection of the claim under section 112(b)).
However, Nakatsuka teaches wherein a diameter of each of the plurality of middle nozzles is greater than the diameter of each of the plurality of central nozzles, outer nozzles, first nozzles, and second nozzles (Nakatsuka – C5, L61-C6, L1 and Fig. 3, nozzles #80A have a greater diameter than those of #80), and wherein the middle nozzles are positioned between the center of the GDP and the outermost part of the GDP (Nakatsuka – Fig. 3, nozzles #80A positioned between a center of #74 and an outer edge of #74).
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

To clarify the record, the claim limitation “configured to receive a process gas from a main splitter and configured to receive a deceleration gas for decreasing a plasma density of the process gas from an additional splitter”, “configured to receive the process gas from the main splitter”, “configured to receive the process gas from the main splitter and configured to receive an acceleration gas for increasing the plasma density of the process gas from the additional splitter”, “configured to receive the process gas from the main splitter”, “ configured to receive the process gas from the main splitter”, and “configured to receive the process gas from the main splitter” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kawakami apparatus would be capable of performing the intended uses as specifically set forth above, and would be capable of utilizing a variety of process gases (Kawakami – [0039], Adomaitis – C9, L16-21) that could include acceleration/deceleration gases that could influence the plasma density created in the apparatus.

Additionally, the claim as written recites a “main splitter” and an “additional splitter” as part of an intended use limitation, where the two splitters have not been positively recited as structural elements limiting the claim. Nevertheless, in the interest of compact and expedited prosecution, the Examiner has supplied the Adomaitis reference to teach the two splitters structurally.

Regarding claim 18, modified Kawakami does not teach wherein a number of first sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles is greater than a number of second sub-nozzle openings included in each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles.
However, Nakatsuka teaches wherein a number of first sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles (Nakatsuka – C10, L25-29 and Fig. 10; as annotated below, the plurality of middle nozzles is shown as the large oval ring, each middle nozzle is shown as the small oval, and the sub-nozzle openings are 3 per nozzle for each middle nozzle) is greater than a number of second sub-nozzle openings included in each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles (as in annotated Nakatsuka Fig. 10 as shown below, each other nozzle appears to be a single nozzle, not a set of three nozzles, as in any other oval-shaped region inward or outward of the middle nozzles, as shown below).

    PNG
    media_image8.png
    414
    380
    media_image8.png
    Greyscale

Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the density of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, in order to increase the gas injection quantity per unit area is increased (Nakatsuka – C10, L25-29) so that the uniformity of the deposited film thickness can be improved (Nakatsuka – C10, L3-15).

Regarding claim 19, Kawakami modified by Adomaitis does not teach wherein each middle nozzle of the plurality of middle nozzles comprises three sub-nozzle openings; and each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles comprises one sub-nozzle opening.
However, Nakatsuka teaches wherein each middle nozzle of the plurality of middle nozzles comprises three sub-nozzle openings (Nakatsuka – C10, L25-29 and Fig. 10; as annotated below, the plurality of middle nozzles is shown as the large oval ring, each middle nozzle is shown as the small oval, and the sub-nozzle openings are 3 per nozzle for each middle nozzle) and each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles comprises one sub-nozzle opening (as in annotated Nakatsuka Fig. 10 as shown below, each other nozzle appears to be a single nozzle, not a set of three nozzles, as in any other oval-shaped region inward or outward of the middle nozzles, as shown below).

    PNG
    media_image8.png
    414
    380
    media_image8.png
    Greyscale

As above, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the density of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, in order to increase the gas injection quantity per unit area is increased (Nakatsuka – C10, L25-29) so that the uniformity of the deposited film thickness can be improved (Nakatsuka – C10, L3-15).

Regarding claim 21, Kawakami modified by Arami does not teach a plurality of main flow controllers and a plurality of additional flow controllers different from the plurality of main flow controllers, wherein each main flow controller of the plurality of flow controllers is connected to a respective main pipe of the plurality of main pipes, and wherein each additional flow controller of the plurality of additional flow controllers is connected to a respective additional pipe of the plurality of additional pipes.
However, Adomaitis teaches a plurality of main flow controllers and a plurality of additional flow controllers different from the plurality of main flow controllers (Adomaitis – C9, L8 and Fig. 5, control valve assembly #17 as below), wherein each main flow controller of the plurality of flow controllers is connected to a respective main pipe of the plurality of main pipes, and wherein each additional flow controller of the plurality of additional flow controllers is connected to a respective additional pipe of the plurality of additional pipes.

    PNG
    media_image9.png
    255
    527
    media_image9.png
    Greyscale


    PNG
    media_image5.png
    388
    423
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Regarding claim 22, Kawakami does not teach wherein the GDP further comprises a plurality of reservoirs connected to the plurality of nozzles.
However, Arami teaches wherein the GDP further comprises a plurality of reservoirs connected to the plurality of nozzles (Arami – Fig. 2, chambers #37A-C of shower head #35).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kawakami with the plurality of showerhead reservoirs as taught by Arami in order to supply processing gas to a plurality of zones in differing amounts, which enables formation of various types of films with high in-plane uniformity (Arami – C10, L32-44).

Kawakami modified by Arami does not teach wherein each reservoir of the plurality of reservoirs comprises a respective main inlet port and a respective additional inlet port, wherein the respective main inlet port of each reservoir of the plurality of reservoirs is connected to a respective main pipe of the plurality of main pipes, and wherein the respective additional inlet port of each reservoir of the plurality of reservoirs is connected to a respective additional pipe of the plurality of additional pipes.
However, Adomaitis teaches wherein each reservoir of the plurality of reservoirs (Adomaitis – C8, L52 and Fig. 5, segments #22 of showerhead #12) comprises a respective main inlet port and a respective additional inlet port (see annotated Adomaitis Fig. 5 below), wherein the respective main inlet port of each reservoir of the plurality of reservoirs is connected to a respective main pipe of the plurality of main pipes (see second/third annotated Figs below), and wherein the respective additional inlet port of each reservoir of the plurality of reservoirs is connected to a respective additional pipe of the plurality of additional pipes (see second/third annotated Figs below).

    PNG
    media_image6.png
    157
    453
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    191
    334
    media_image7.png
    Greyscale

    PNG
    media_image5.png
    388
    423
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Regarding claim 23, Kawakami modified by Arami and Adomaitis do not teach the added limitations of the claim.
However, Nakatsuka teaches wherein a cross-sectional area of an opening of each central nozzle of the plurality of central nozzles, each first nozzle of the plurality of first nozzles, each second nozzle of the plurality of second nozzles, and each outer nozzle of the plurality of outer nozzles (Nakatsuka – C5, L61-C6, L1 and Fig. 3, nozzles #80 at a plurality of inner and outer zones) is less than a cross-sectional area of an opening of each middle nozzle of the plurality of middle nozzles (Nakatsuka – C5, L61-C6, L1 and Fig. 3, middle nozzles #80A have a greater diameter than those of #80).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the diameters of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, since Nakatsuka teaches the diameter and position of each of the large-diameter nozzles influence the uniformity of the thickness of a deposited film (Nakatsuka – C6, L1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 1-4, 6-8, 12, 14-15, 18-19, and 21-23 above, and further in view of Nagakubo (US Patent 8,858,712).
The limitations of claims 1-3, 6-8, 12, 14-15, 18-19, and 21-23 are set forth above.
Regarding claim 5, Kawakami teaches wherein each nozzle of the plurality of nozzles comprises one sub-nozzle opening (Kawakami – Fig. 1, all gas supply openings shown as singular holes; see the rejection of claim 1 for specific identifications of central/first/second/outer/middle nozzles).

Modified Kawakami does not teach wherein a number of sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles is greater than a number of sub-nozzle openings included in each central nozzle of the plurality of central nozzles, a number of sub-nozzle openings of each first nozzle of the plurality of first nozzles, a number of sub-nozzle openings of each second nozzle of the plurality of second nozzles, and a number of sub-nozzle openings of each outer nozzle of the plurality of outer nozzles. (Examiner notes that essentially, modified Kawakami does not teach wherein a nozzle can comprise more than one sub-nozzle opening).
However, Nagakubo teaches wherein each nozzle (Nagakubo – C5, L30-31 and Figs. 2-4, gas hole #185) can comprise a plurality of sub-nozzles (C5, L28-30 and Figs. 2-4, discharge holes #184).
Modified Kawakami and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with the gas sub-nozzles as taught by Nagakubo in order to prevent electrons or ions in the plasma from reaching interior surfaces/components of the showerhead, which suppresses the occurrence of abnormal electric discharge (Nagakubo – C5, L39-43).

Modified Kawakami does not teach wherein a number of sub-nozzle openings included in each middle nozzle of the plurality of middle nozzles is greater than a number of sub-nozzle openings included in each central nozzle of the plurality of central nozzles, a number of sub-nozzle openings of each first nozzle of the plurality of first nozzles, a number of sub-nozzle openings of each second nozzle of the plurality of second nozzles, and a number of sub-nozzle openings of each outer nozzle of the plurality of outer nozzles. (Examiner notes this limitation essentially requires that the radial middle region of the showerhead have a higher density of nozzle openings, and appears to be shown in Fig. 4 of the instant application).
However, Nakatsuka teaches wherein a middle region of a showerhead comprises a higher density of nozzle openings (Nakatsuka – C10, L25-29 and Fig. 10).
Modified Kawakami and Nakatsuka both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus by setting the density of the “middle nozzle” openings as taught by modified Kawakami to be larger, as taught by Nakatsuka, in order to increase the gas injection quantity per unit area is increased (Nakatsuka – C10, L25-29) so that the uniformity of the deposited film thickness can be improved (Nakatsuka – C10, L3-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 1-3, 6-8, 12, 14-15, 18-19, and 21-23 above, and further in view of Moslehi (US Patent 5,976,261).
The limitations of claims 1-3, 6-8, 12, 14-15, 18-19, and 21-23 are set forth above.
Regarding claim 9, modified Kawakami does not explicitly teach wherein the plurality of nozzles further comprises: a plurality of third nozzles between the plurality of first nozzles and the plurality of middle nozzles, a plurality of fourth nozzles between the plurality of second nozzles and the plurality of outer nozzles; and a plurality of fifth nozzles between the plurality of fourth nozzles and the plurality of outer nozzles. 
For clarity, the Examiner notes the instant claim appears to require eight different nozzle “zones”, wherein modified Kawakami appears to teach a maximum of 6 (see Arami Fig. 2).
However, Moslehi teaches a showerhead with a plurality (10) of independently controlled zones (Moslehi – C5, L18 and Fig. 3A and B).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with any number of independently controlled nozzle zones, as taught by Moslehi, in order to provide capability for spatially-resolved multi-zone control of the mass transfer deposition uniformity profile (Moslehi – C2, L23-25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 1-3, 6-8, 12, 14-15, 18-19, and 21-23 above, and further in view of Belen (US Patent 8,066,895).
The limitations of claims 1-3, 6-8, 12, 14-15, 18-19, and 21-23 are set forth above.
Regarding claim 11, Kawakami modified by Arami does not teach wherein the central reservoir is further connected to the additional splitter.
However, Adomaitis teaches wherein the central reservoir is further connected to the additional splitter (see annotated Fig. 5 below, all segments of the showerhead are connected to both the main splitter and the additional splitter).

    PNG
    media_image4.png
    338
    793
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 1-4, 6-8, 12, 14-15, 18-19, and 21-23 above, and further in view of Nagakubo (US Patent 8,858,712) and Moslehi (US Patent 5,976,261).
The limitations of claims 1-4, 6-8, 12, 14-15, 18-19, and 21-23 are set forth above.
Regarding claim 16, modified Kawakami does not teach wherein the plurality of central nozzles, the plurality of first nozzles, the plurality of second nozzles, and the plurality of outer nozzles comprise first sub-nozzles; and the plurality of middle nozzles comprises second sub-nozzles.
However, Nagakubo teaches wherein each nozzle (Nagakubo – C5, L30-31 and Figs. 2-4, gas hole #185) can comprise a plurality of sub-nozzles (C5, L28-30 and Figs. 2-4, discharge holes #184).
Modified Kawakami and Nagakubo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with the gas sub-nozzles as taught by Nagakubo in order to prevent electrons or ions in the plasma from reaching interior surfaces/components of the showerhead, which suppresses the occurrence of abnormal electric discharge (Nagakubo – C5, L39-43).

Modified Kawakami does not teach wherein a diameter of the second sub-nozzles are greater than a diameter of the first sub-nozzles.
While Moslehi does not explicitly teach wherein a diameter of the second sub-nozzles are greater than a diameter of the first sub-nozzles, Moslehi teaches that the nozzle diameter is a result effective variable. Specifically, that the diameter of the injection holes can be varied to optimize flow control and uniformity (Moslehi – C5, L34-36).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the sub-nozzle diameters as taught by modified Kawakami through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L34-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 17, modified Kawakami does not explicitly teach wherein a ratio of the diameter of the second sub-nozzles to the diameter of the first sub-nozzles is about 5:3.
While Moslehi does not explicitly teach wherein a ratio of the diameter of the second sub-nozzles to the diameter of the first sub-nozzles is about 5:3, Moslehi does teach that the nozzle diameter is a result effective variable. Specifically, that the diameter of the injection holes can be varied to optimize flow control and uniformity (Moslehi – C5, L34-36).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the sub-nozzle diameter (and thus, the ratio of the two sub-nozzles) of modified Kawakami through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L34-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US Pub. 2010/0267243), Arami (US Patent 5,958,140), Adomaitis (US Patent 6,821,910), and Nakatsuka (US Patent 6,599,367), as applied to claims 1-4, 6-8, 12, 14-15, 18-19, and 21-23 above, and further in view of Moslehi (US Patent 5,976,261).
The limitations of claims 1-4, 6-8, 12, 14-15, 18-19, and 21-23 are set forth above.
Regarding claim 20, Kawakami does not teach the limitations of the claim.
However, Adomaitis teaches a main splitter (see annotated Adomaitis Fig. 5 below, first set of control valves #17) connected to the GDP (Adomaitis – C9, L30 and Fig. 5, showerhead #12) and an additional splitter connected to the GDP (see annotated Adomaitis Fig. 5 below, second set of control valves #17 connected to showerhead #12) 

    PNG
    media_image4.png
    338
    793
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas supply structure of modified Kawakami with that of Adomaitis in order to provide separate supplies of multiple process gases to each of the portions of the showerhead (Adomaitis – C9, L13-15) in varying volumes or types (Adomaitis – C9, L23-26).

Modified Kawakami does not teach a plurality of third nozzles between the plurality of first nozzles and the plurality of middle nozzles, a plurality of fourth nozzles between the plurality of second nozzles and the plurality of outer nozzles, nor a plurality of fifth nozzles between the plurality of fourth nozzles and the plurality of outer nozzles (Examiner interprets as requiring 8 nozzle zones total- Kawakami only teaching 5, as set forth in the rejection of claim 15 above).
However, Moslehi teaches a plurality (10) of independent zones with nozzles for a showerhead (Moslehi – C5, L18 and Fig. 3A and B).
Modified Kawakami and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kawakami apparatus with any number of independently controlled nozzle zones, as taught by Moslehi, in order to provide capability for spatially-resolved multi-zone control of the mass transfer deposition uniformity profile (Moslehi – C2, L23-25).

Response to Arguments
Regarding claims 1-14, 21, and 22, the Examiner agrees with the Applicant (as was discussed in the interview 25-Mar-2021) that the claims, as amended, are not taught with the previous combination of Kawakami and Arami. As such, the Examiner has supplied the Adomaitis reference in combination with Kawakami and Arami to teach the limitations of claims 1, 12, and 15 (and claims dependent thereon). As such, Applicant’s arguments with respect to the main and additional splitters have been considered, but are moot in light of the new rejection.

Regarding the “distance from the plurality of middle nozzles to the center of the GDP” and “ratio of a total opening area” limitations, the Examiner notes that the limitation is regarded as new matter and indefinite in scope, and has supplied an interpretation herein. The prior art continues to teach the interpretation of the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718       

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718